Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18,19 and 29 been renumbered 17,18 and 19, respectively.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that all the claims 1-20 read on the elected embodiment and the only difference between them is the upper member comprises a toe cover.  This is not found persuasive because all the claims do not read on the elected species and the only difference is not just the toe cover, see the withdrawn claims listed below and the explanation.  The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4,6-10,12,15-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2020.   Claim 2 is withdrawn because the elected embodiment doesn’t have first and second toe spacers integral with the shoe sole (see paragraph 0045 which teaches this feature is in species II).  Claim 3 is withdrawn because the elected embodiment doesn’t show a toe guider device (30C – see figure 6) having two retention cavities (33C – figure 6).  Claims 7,15,16 are withdrawn because the elected embodiment doesn’t show a toe cover (21B – see figures 4-5 and paragraph 0043.   Claims 9,17 and 19 are withdrawn because the elected embodiment doesn’t show an enlarged bottom and top platform (301C and 302C – see figure 6).  Claims 4,6,8,10,12 depends from withdrawn claims and also have limitations not defined in the elected embodiment.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.  NOTE: claims 15 and 16 are duplicate claims which is not permitted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D654670 (Nelson)
With regard to claim 1, Nelson teaches a footwear (sandal) as claimed including a shoe sole and a shoe upper coupled on said shoe sole (see figures 1-8), and a toe guide device comprising first and second toe spacers (at least see figure 1 which shows 4 toe spacers extending from the sole to the upper), such that the first and second toe spacers are spacedly held at a position that said first toe spacer is arranged being worn between first and second toes and said second toe spacer is arranged for being worn between second and third toes of the wearer, wherein a width of said first toe spacer is larger than a width of said second toe spacer (see figure 3, the toes of the wearer are not shown but the spacer with the largest width (the one on the right end) is arranged to be worn between the first and second toe; and the spacer (next to it with the smaller width) is arranged to be worn between the second and third toes).
The toes are not shown but the footwear as shown has all the structure as shown and is inherently capable of satisfying all of the functional language as claimed.
With respect to claim 13, Nelson has all the structure as defined and the steps following the assembly of the footwear as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0229430 (Takaba) in view of US 4017987 (Perez).
With regard to claims 1,13 and 14, Takaba teaches a footwear (sandal) and a method of manufacturing a footwear (sandal) as claimed including forming a shoe sole (sole as shown in the figures) and a shoe upper (e.g. instep covers 6,7); attaching said shoe upper member on said shoe sole  including a shoe upper member (see the figures) and forming a toe guide device comprising forming first and second toe spacers (elongated spacer extending between the first and second toe; and elongated spacer extending between second and third toe, respectively; see figure 2) extending between the shoe sole and shoe upper member to retain the spacers between the toes of the wearer as claimed.  
Takaba lacks teaching the spacers having a width of the first toe spacer larger than the width of the second toe spacer.  Perez teaches a sandal having toe spacers having different widths, wherein the larger width is between the first and second toes and gradually reduce in width; see figures 1 and 4. The “pedicure sandal” taught by Perez is also to be used for walking; see col. 1, lines 10-11 and 64-66; and col. 3, lines 24-31.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear as taught by Takaba with the toe spacers having a width of the first toe spacer larger than the width of the second toe spacer, as taught by Perez, to facilitate spacing between the toes to provide comfort and proper spacing for a pedicure and to facilitate walking.   Moreover, the gap between the first and second toe of the human foot is larger than the gap between the second and third toe; see lines 1-2 of paragraph 0037 of the instant specification.  Therefore, it would provide the best fit for the wearer to have the widths of the spacing according to the size of the gaps between the toes.
Claim 1,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0305564 (Thatcher)  in view of US 4017987 (Perez).
With regard to claims 1,13 and 14, Thatcher teaches a footwear and a method of manufacturing a footwear (at least see figures 1,5 and 6) as claimed including forming a shoe sole (sole as shown in the figures) and a shoe upper (110); attaching said shoe upper member on said shoe sole  including a shoe upper member (110) and forming a toe guide device comprising forming first and second toe spacers elongated spacer extending between the first and second toe (e.g. 114; see figure 1); and elongated spacer extending between second and third toe (e.g. 115; see figure 1) extending between the shoe sole and shoe upper member to retain the spacers between the toes of the wearer as claimed.  
Thatcher lacks teaching the spacers having a width of the first toe spacer larger than the width of the second toe spacer.  Perez teaches a sandal having toe spacers having different widths, wherein the larger width is between the first and second toes and gradually reduce in width; see figures 1 and 4. The “pedicure sandal” taught by Perez is also to be used for walking; see col. 1, lines 10-11 and 64-66; and col. 3, lines 24-31.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear as taught by Thatcher with the toe spacers having a width of the first toe spacer larger than the width of the second toe spacer, as taught by Perez, to facilitate spacing between the toes to provide comfort and proper spacing for a pedicure and to facilitate walking.   Moreover, the gap between the first and second toe of the human foot is larger than the gap between the second and third toe; see lines 1-2 of paragraph 0037 of the instant specification.  Therefore, it would provide the best fit for the wearer to have the widths of the spacing according to the size of the gaps between the toes.
Claim 1,11,13,14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151801 (Fredericksen) in view of US 4017987 (Perez).
With regard to claims 1,11,13,14 and 18, Fredericksen teaches a footwear and a method of manufacturing a footwear (sandal) as claimed including forming a shoe sole (sole as shown in the figures) and a shoe upper (e.g. 44,46); attaching said shoe upper member on said shoe sole  including a shoe upper member (e.g. 44,46) and forming a toe guide device comprising forming first and second toe spacers elongated spacer extending between the first and second toe (e.g. see the spacer (cord 52 and sleeve 62) on the far left of figure 6) and elongated spacer extending between second and third toe (e.g. see the second from left spacer 62 (cord 52 and sleeve 62) in figure 6) extending between the shoe sole and shoe upper member to retain the spacers between the toes of the wearer as claimed.  
Fredericksen lacks teaching the spacers having a width of the first toe spacer larger than the width of the second toe spacer.  Perez teaches a sandal having toe spacers having different widths, wherein the larger width is between the first and second toes and gradually reduce in width; see figures 1 and 4. The “pedicure sandal” taught by Perez is also to be used for walking; see col. 1, lines 10-11 and 64-66; and col. 3, lines 24-31.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear as taught by Fredericksen with the toe spacers having a width of the first toe spacer larger than the width of the second toe spacer, as taught by Perez, to facilitate spacing between the toes to provide comfort and proper spacing for a pedicure and to facilitate walking.   Moreover, the gap between the first and second toe of the human foot is larger than the gap between the second and third toe; see lines 1-2 of paragraph 0037 of the instant specification.  Therefore, it would provide the best fit for the wearer to have the widths of the spacing according to the size of the gaps between the toes.
With regard to claims 11 and 14, Fredericksen teaches first toe spacer is constructed to have a core sleeve (62) and a core support (52) coaxially extend along said core sleeve.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 1 above and further in view of in view of US 8739434 (Bishop).
Bishop teaches a sandal with a toe divider having a plurality of different shapes including one with two opposed curving sides which gradually reduce towards a mid-portion thereof (see figure 10D) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear as taught by Nelson and the combination of the prior art as taught above with the toe spacers having two opposed curving sides which gradually reduce towards a mid-portion thereof, as taught by Bishop, to better conform to the outer shape of the toes inasmuch as the curvature of the dividers match the curvature between the toes.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claims 1 and 13, respectively above, and further in view of in view of US 7980005 (Young).
The prior art as taught in the rejections above teaches first and second toe spacers having a core support as defined by the spacers but lacks teaching a core sleeve coaxially extending along the core support (i.e. spacers).  Young teaches a sleeve (cylindrical cushion 10) which extends along the core support (spacer - 30) of the sandal (see figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear as taught above with a core sleeve about the core support, as taught by Young, to provide additional comfort for the toes of the wearer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5,11,13,14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,051,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732                         
Tel: (571) 272-4556